Title: To Thomas Jefferson from Ellen Wayles Randolph Coolidge, 26 February 1808
From: Coolidge, Ellen Wayles Randolph
To: Jefferson, Thomas


                  
                     Edgehill Feb 26th 1808
                  
                  My dearest Grand Papa must have a bad opinion of my affection for him if he can suppose that I would stand upon ceremony with him and wait for answers to my letters without considering how much he has got to do and how little in comparison I have. it was not any thing (I am almost ashamed to confess it) but laziness which I am determined to conquer and pursuant with my Inclination write a long letter every other post (that I am not prevented) to you and I will be perfectly satisfied at recieving one every month from you if you will make the agreement. I will keep up to it and often go beyond it by writing somtimes four or five posts hand running and this I will do as often as I can which will be very frequently as I have but two correspondents besides you and they never write regularly owing perhaps to my not answering their letters till many weeks after I recieve them though they are as bad in that as I am.   I fear that I shall never be able to spin you a dimity waistcoat for I cannot now even spin candle wick although I could do it once. it has been 3 years since I have spun any. I have heard lately from Aunt Virginia her little boy and herself are both quite well. Cousin Polly Carr is here at present Cousin Dabneys little daughter had a narrow escape the other day. she was in the yard and she fell down she cried as she had hurt herself a mule was tied near her he broke loose and going to the place where she was stamped on her untill he had broken a silver hook and eye—off of her frock when she was carried in the house she was horridly bruised but none of her bones broken.
                  Cousin Evelina is to be married to Sandy Garrett of Charlotsville Mama and Sister Ann send their love to you you must excuse the bad writing of this letter as my pen is shocking. adieu my dear Grandpapa believe me to be your most affectionate Grand Daughter.
                  
                     E. W.R.
                  
               